Exhibit 10.1

 

LOGO [g443649dsp08.jpg]

PRIVATE AND CONFIDENTIAL REVISED OFFER

August 17, 2017

Michael J. Burwell

2951 Chestnut Run

Bloomfield Hills, MI 48302

Dear Mike:

On behalf of Towers Watson Delaware Inc., a Willis Towers Watson Company
(hereinafter “Willis Towers Watson”), we are very pleased to formally offer you
the position of Chief Financial Officer starting October 2, 2017.

We are impressed with your skills and attributes and are confident you will
enhance Willis Towers Watson’s position as a leading risk, advisory and broking
company. We are known for improving our clients’ results through our unique
combination of technical excellence and innovation and believe you will be a
strong addition in that endeavor. In working here, you will have the opportunity
to grow as well as partner with talented colleagues in solving issues for some
of the world’s largest and most complex organizations. This letter serves to
document some of the finer points of the terms of our offer as well.

In this position, you will be reporting to John Haley. As you know, we operate a
virtual headquarters so we expect that you will be spending time in our major
locations on a regular basis, particularly Philadelphia, Arlington, VA, and
London. Given that you live in Michigan, for administrative purposes, you will
be assigned to the Southfield, MI office, located at 26555 Evergreen Road,
Southfield, MI 48076.

255 Alhambra Circle, Suite 950

Coral Gables, FL 33134

D +44 0 20 3456 7890

M +44 0 7890 123456

E address@wtw.com

W willistowerswatson.com

 

Page 1 of 5



--------------------------------------------------------------------------------

LOGO [g443649dsp08.jpg]   

Michael J. Burwell

17 August 2017

 

COMPENSATION

Your initial base salary will be $750,000.00 per annum, earned at the
semi-monthly rate of $31,250.00, less applicable statutory deductions. Employees
are paid on the 15th and last day of each month via payroll direct deposit.

You will participate in the Willis Towers Watson Discretionary Individual Bonus
Program. The bonus year runs from January 1 to December 31, and bonuses are
payable annually, usually in March. Your target bonus is 125% of your base
salary, and any bonus awarded will be based on individual performance and
reflect the performance of the Finance function and the overall Company as well.
In certain circumstances bonus payments may be prorated, for example, in line
with base salary changes, part year periods of service or extended periods of
absence, in accordance with applicable law.

As part of your offer, we agree to guarantee your 2017 bonus at full year target
of $937,500.

A current condition of eligibility to receive a bonus payment, including without
limitation the guaranteed bonus described above, is that you are still in the
Company’s service on the date of payment and not working out any period of
notice, whether given or received. Except as otherwise provided herein, any
bonus payable under this program is discretionary. The Company reserves the
right to amend or terminate any and all bonus provisions at its sole discretion
at any time with or without notice or replacement.

As an Operating Committee member, you will participate in our Long Term
Incentive (LTI) program. Your annual LTI target amount will be 200% of base
salary. Although your LTI award would normally be prorated to reflect the number
of months (3/12) that you will be serving in your new role in 2017, we agree to
award you LTI for the full amount for 2017, $1,500,000, an additional $1,130,000
in value. The Operating Committee LTI awards are normally entirely performance
based. However, for this year, we are prepared to consider time vesting for some
portion of your award. Once we have determined the specifics with respect to
your 2017 LTI award, a separate grant letter with relevant 2017 terms and
conditions will be provided to you under separate cover.

Willis Towers Watson will pay you a signing bonus totaling $1,450,000, less
appropriate payroll deductions. This will be paid within 31 days of employment.
If you voluntarily leave Willis Towers Watson or if you are terminated for cause
within twelve (12) months of a signing bonus payment, you will be required to
repay Willis Towers Watson in full for that payment immediately upon your
termination. In the event that you are required to repay the signing bonus to
Willis Towers Watson under the terms of this paragraph, you authorize Willis
Towers Watson (by signing this letter) to withhold any such amount from any
amounts due to you at the time of your termination and apply such after-tax
amounts against the outstanding repayment obligation you owe to Willis Towers
Watson. Your authorization expressly includes, but is not limited to, allowing
Willis Towers Watson to withhold any amounts you owe from any compensation
(including but not limited to wages), accrued paid time off, expense
reimbursement, or any other amounts due to you from Willis Towers Watson. The
Company may in its absolute discretion elect not to pay any sign-on bonus
payment or to reduce the sign-on bonus payment if you have committed any act of
misconduct and/or any material breach of the terms of the Willis Towers Watson
Code of Conduct and/or is subject to any performance management process in any
such case during any period prior to the sign-on bonus payment date.

 

Page 2 of 5



--------------------------------------------------------------------------------

LOGO [g443649dsp08.jpg]   

Michael J. Burwell

17 August 2017

 

SEVERANCE

In the event that your employment relationship is involuntarily terminated for
any reason other than Good Cause (defined below), you will be eligible for
severance compensation equivalent to twelve (12) months’ Base Salary at time of
termination plus Target Bonus (estimated value $1,687,500.00).

If you ever become eligible to receive any severance payments described in this
provision, you agree that such these severance payments are contingent upon your
execution of a Severance Agreement and Release in the form the Company provides.
Your acceptance of these severance payments shall constitute your knowing and
voluntary waiver of any right or claim to receive severance benefits from Willis
Towers Watson (or any of its affiliates) under any severance benefit plan that
Willis Towers Watson (or any of its affiliates) may maintain at the time of your
employment termination.

You will not be eligible to receive any of the severance benefits described in
this provision if you terminate your employment voluntarily or if you are
terminated by the Company for Good Cause. For purposes of this provision, “Good
Cause” is defined as (1) your gross and/or chronic neglect of your duties,
(2) your conviction of a felony or conviction of a misdemeanor involving moral
turpitude, (3) dishonesty, embezzlement, fraud or other material willful
misconduct by you in connection with your employment, (4) your violation of the
restrictive covenant provisions contained in your Confidentiality and
Non-Solicitation Agreement or in any other agreement with the Company or any
affiliate, (5) your material breach of any duty owed to the Company, including,
without limitation, the duty of loyalty, (6) your material breach of any
material obligations under any agreement with the Company or any affiliate, and
(7) any material breach by you of the Company’s Code of Conduct. For purposes of
this provision, “Good Cause” shall not include any immaterial, isolated instance
of ordinary negligence or failure to act, whether due to an error in judgment or
otherwise, if you have exercised substantial efforts in good faith to perform
the duties reasonably assigned or appropriate to your position.

BENEFITS

A summary of Willis Towers Watson’s current benefit package for full-time
employees is available on the Onboarding Portal. All benefits are subject to the
terms of the applicable policies and plan documents, which may change from time
to time.

Noting the one-year waiting period for participation in the Willis Towers Watson
Pension Plan for U.S. employees, we have agreed to keep you whole during the
first year.

In addition, consistent with your qualified pension plan benefits, we will vest
your non-qualified pension benefits after you have attained five years of
service.

LEGAL OBLIGATIONS TO PRIOR EMPLOYERS AND OTHER THIRD PARTIES

Willis Towers Watson requires its employees to honor their legal obligations to
their prior employers (just as we expect you will honor your ongoing legal
obligations to Willis Towers Watson should you leave our employ). Therefore, as
a condition of your employment by Willis Towers Watson, you must not bring with
you from your current or former employer(s) any confidential or proprietary
business

 

Page 3 of 5



--------------------------------------------------------------------------------

LOGO [g443649dsp08.jpg]   

Michael J. Burwell

17 August 2017

 

information or copies of such information; and you may not reveal to Willis
Towers Watson or any of our employees or use on behalf of Willis Towers Watson
any confidential or proprietary information belonging to any prior employer or
other third party, unless you have been expressly authorized by the owner of
such information to do so in writing.

Further, if you have any written agreement with an existing or former employer
that contains contractual restrictions that may continue to apply to you at any
time during your employment with Willis Towers Watson, you must provide us with
a copy of any such agreement immediately. This offer and your employment with
Willis Towers Watson is, therefore, necessarily contingent upon your ability to
comply with any restrictions and to satisfy any other conditions necessary to
ensure your ability to accept this offer of employment. To the extent such
restrictions exist, you agree to comply with those restrictions fully and to
satisfy any other conditions necessary to ensure your ability to accept this
offer of employment. By accepting this offer, you certify that you have
disclosed to Willis Towers Watson all contractual or other restrictions that may
affect your ability to fully perform the duties and responsibilities of your
position in the location for which you are being hired, and that you have
provided to Willis Towers Watson copies of all written contracts, correspondence
or other documents that materially relate to any such restrictions.

If, after you commence employment, any of your specific job responsibilities or
activities on behalf of Willis Towers Watson are or might reasonably be
construed to conflict with your obligations to any of your prior employers, you
will be required to notify us immediately and to observe any instructions we
give you in that regard, including refraining from soliciting or serving any
particular organization, if required to do so. While Willis Towers Watson will
cooperate with your efforts to comply with your obligations, please keep in mind
that compliance with your contractual obligations remains your personal
responsibility. If you have any questions regarding these requirements, please
contact your recruiter.

ADDITIONAL TERMS

This offer and your employment with us are contingent upon the following
conditions and terms:

 

  •   Submission and review of documents that verify your eligibility for
employment in the United States on your scheduled start date. U.S. immigration
laws require all U.S. employers to verify that all new employees are eligible to
work in the United States. This law applies to both U.S. citizens and
non-citizens. You must present acceptable original work authorization
documentation necessary to complete an 1-9 form, which establishes proof of your
eligibility to work in the United States, within three business days of
commencing employment. If you are unable to provide the required documentation
within that time period, your offer will be withdrawn and/or your employment
will be terminated. A list of acceptable documents is provided with this offer
letter. Please be aware that Willis Towers Watson also participates in the
E-Verify employment eligibility verification system.

 

  •   The truthfulness of the representations you have made to Willis Towers
Watson during the interview process and completion and outcome of standard
education, employment, credential and criminal checks

 

Page 4 of 5



--------------------------------------------------------------------------------

LOGO [g443649dsp08.jpg]   

Michael J. Burwell

17 August 2017

 

  •   Your acknowledgement, by accepting this offer, that you have reviewed the
enclosed Willis Towers Watson Code of Conduct that applies to all of your work
at Willis Towers Watson, and that you will comply with it

 

  •   Your acknowledgement, by accepting this offer, that you have reviewed the
Confidentiality and Non-Solicitation Agreement

 

  •   Your agreement that information about your various benefits and
entitlements shall be provided to you electronically, and not by hard copy

 

  •   Your agreement that you will abide by all policies, practices and
procedures of Willis Towers Watson, which are subject to change at any time in
the sole discretion of Willis Towers Watson

Your employment is “at will” and you may terminate your employment at any time
by notifying Willis Towers Watson. Likewise, Willis Towers Watson may terminate
your employment at any time and for any reason, with or without cause or advance
notice.

CLOSING

Mike, we are delighted that you will be joining the leadership team of Willis
Towers Watson as our Chief Financial Officer. I look forward to working closely
with you on driving our company’s success.

Sincerely,

 

LOGO [g443649dsp12.jpg]

John J. Haley

Chief Executive Officer

 

Page 5 of 5